Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The references of record do not teach or suggest “a pressure sensing insole comprising: a first electrode layer having a first conductive region; a first adhesive layer disposed on the first electrode layer and having an insulating region; an intermediate layer disposed on the first adhesive layer, wherein the intermediate layer includes a plurality of stacked layers; a second adhesive layer disposed on the intermediate layer and having an insulating region; and a second electrode layer disposed on the second adhesive layer and having a second conductive region, wherein the conductive region of the second electrode layer has at least one sensing region for sensing pressure and at least one connection region connected to the at least one sensing region, wherein the intermediate layer includes an elastic body and a conductive composite dispersed in the elastic body, wherein the sensing region of the second electrode layer directly comes into contact with one of the stacked layers of the intermediate layer when being pressed” recited in claim 1 and “a pressure sensing insole comprising: at least one sensing region; and a connection region connected to the sensing region, wherein each of the sensing region and the connection region includes a first conductive region composed of a conductive fiber, an intermediate layer disposed on the first conductive region, and a second conductive region composed of a conductive fiber and disposed on the intermediate layer, and the connection region further includes an insulating region formed between the first conductive region and the intermediate layer and between the intermediate layer and the second conductive region, where the intermediate layer includes an elastic body and a conductive composite dispersed in the elastic body, wherein the intermediate layer includes a plurality of stacked layers, wherein the sensing region directly comes into contact with one of the stacked layers of the intermediate layer when being pressed” recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOON Y CHOW/Primary Examiner, Art Unit 2627